Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The amendment filed after non-final office action on December 14, 2021 is acknowledged and entered.  Claims 4-5, 7-11, 13-15, 18-26, 30-31, 34-48, 53 were cancelled and claims 1-2 were amended.  Claims 1-3, 6, 12, 16-17, 27-29, 32-33, 49-52, 54-55 are pending in the instant application.   The restriction requirement was deemed proper and made FINAL previously. 
Claims 1-3, 6, 12, 16-17, 27-29, 32-33, 49-52, 54-55 are examined on the merits of this office action.

Withdrawn Rejections
The rejection of claims 2 and 49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment of the claims filed December 14, 2021.

The rejection of claims 1-3, 6, 12, 16-17, 27-29, 32-33, 49-52 and 54-55 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-13, 31-34 of copending Application No. 16/624170 (reference application) is withdrawn in view of the filing and approval of a terminal disclaimer on 12/14/2021.

The rejection of claims 1-3, 6, 12, 16-17, 27-29, 32-33, 49-52 and 54-55 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9, 16-17, 23-25, 27-28, 30-32, 47-49 of copending Application No. 16/470174 (reference application) is withdrawn in view of the filing and approval of a terminal disclaimer on 12/14/2021.

The rejection of claims 1-3, 6, 12, 16-17, 27-29, 32-33, 49-52 and 54-55 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 13-14, 17-19, 21-22, 28-29, 37-

The rejection of claims 1-3, 6, 12, 16-17, 27-29, 32-33, 49-52 and 54-55 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-15, 25, 27-29, 36-38 of copending Application No. 16/469618 (reference application) is withdrawn in view of the filing and approval of a terminal disclaimer on 12/14/2021.

Terminal Disclaimer
The terminal disclaimer filed on December 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Co-pending 16/469991, 16/470173, 16/470160, 16063569, 16469618, 16469599, 16470174, 16624170 and US Patent No. 11071772 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

New Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 12, 27-29, 32-33, 49, 54-55 are/remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakkar (EP0307847 B1, cited previously) as evidenced by Uniprot Protein Database (Protein Accession P00747, accessed on 3/28/2022).
Kakkar discloses a pharmaceutical composition comprising human lys-plasminogen (which comprises SEQ ID NO:14 and is a fragment as evidenced by Uniprot Protein Database, lys-PLG is amino acids 97-810 of which SEQ ID NO:14 is amino acids 581-808) for treatment of pulmonary embolism (see paragraphs 0010-0011) in humans (see paragraph 0001) which meets the limitations of a patient that has claims 1-3).  Regarding claim 49, Kakkar teaches use of the peptide in patients that have had myocardial infarction (see paragraphs 0003, 0011).
Regarding claim 1, Lys-Plg (amino acids 484-712 of human PLG) has at least 100% sequence identity to SEQ ID NO:14 as determined using the Sequence identity formula of Blast® (shared residues/amino acid number of the smaller peptides x 100).   Regarding the limitations of “lowering a serum cholesterol” in claim 1, reducing an abnormal fat deposition in a vascular wall or an internal organ (Claims 6), reduces the risk of an atherosclerosis related condition (claims 12); Kakkar teaches treatment of a patient whom has an atherosclerosis related condition (thrombosis) with the same composition and thus, these effects would be inherently achieved.  Regarding claims 27-28, Kakkar teaches administering the plasminogen in combination with an additional agent such as an anti-coagulant drug (see claims 9-13).  Regarding claim 29 Lys-Plg has at least 100% sequence identity to SEQ ID NO:2 as determined using the Sequence identity formula of Blast® (shared residues/amino acid number of the smaller peptides x 100).  Regarding claims 32-33 and 54-55, Lys-Plg meets the limitations of “Lys-plasminogen” in instant claim 32 which is identical to instant SEQ ID NO:6 found in instant claim 54 and is a natural human plasminogen (see paragraphs 0004 and 0010) meeting the limitations of instant claims 33 and 55.

Claim(s) 1-3, 6, 12, 29, 32-33, 49-52 and 54-55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robitaille (US20190231854, priority date of 11/3/2015) as evidenced by Uniprot Protein Database (Protein Accession P00747, accessed on 3/28/2022).
Robitaille discloses a method of supplementing plasminogen to a plasminogen deficient subject wherein the deficiency is an acquired deficiency such as a thrombolytic event or diabetes comprising administering human Glu-Plasminogen (which is instant SEQ ID NO:2, amino acids 20-810 of human PLG, see attached handout of Uniprot Protein Database) (see claims 47, 51 and paragraph 0165) which meets the limitations of an atherosclerosis related condition and a glucose metabolism disease (diabetes) of instant claims 1-3.  Regarding claim 49, Robitaille teaches treatment in a patient with a stroke and uremic syndrome.  

Regarding the limitations of “lowering a serum cholesterol” in claim 1, reducing an abnormal fat deposition in a vascular wall or an internal organ (Claims 6), reduces the risk of an atherosclerosis related condition (claims 12) and a patient susceptible to a disorder listed in claims 2-3 (which is anyone), Robitaille teaches treatment of a patient that has an atherosclerosis related condition with the same composition and thus, these effects would be inherently achieved.  Regarding claims 29,  32 and 54, Robitaille teaches treatment with human Glu-PLG which is instant SEQ ID NO:2 (see claim 47).  Regarding claims 33 and 55, Robitaille teaches Glu-PLG is purified from pooled human plasma (see paragraph 0174).
Regarding claims 50-52, Robitaille teaches wherein the dosages of Glu-PLG include 4, 6 and 6.5 mg/kg every 48 hours (see paragraph 0187, lines 19-20) and also doses of 1.5 mg/kg and 6 mg/kg (see claim 63).  Robitaille further teaches daily administration (see claims 54, 65, see paragraph 0162, lines 1-5).


Claim(s) 1-3, 6, 12, 27-29, 32-33, 50, 52 and 54-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundell (Circulation, Volume 96, Issue 3, 5 August 1997, Pages 941-948, reference cited previously) as evidenced by Uniprot Protein Database (Protein Accession P00747, accessed on 3/28/2022).
Sundell discloses a method of treating baboons with thrombus comprising administering recombinant human Lys-Plasminogen (see abstract, lines 1-4 and 11-12). Subjects that have thrombus are considered patients that have an atherosclerosis related condition.  
Regarding the limitations of “lowering a serum cholesterol” in claim 1, reducing an abnormal fat deposition in a vascular wall or an internal organ (Claims 6), lowering serum triglycerides (claims 12), claims 27-28, Sundell teaches administering Lys-PLG in combination with TPA which is a thrombolytic drug (see abstract, lines 4-5).  Regarding claims 29 and 32, Sundell teaches treatment with human Lys-PLG which is at least 85% sequence identity to SEQ ID NO:2 and is “lys plasminogen” (See page 4, “recombinant human lys-plasminogen”)).  Regarding claim 33, Sundell teaches Lys-PLG is synthetic human Lys-PLG (See page 4, “recombinant human lys-plasminogen”).  Regarding claims 50 and 52, Sundell teaches dosages of 2, 4 and 8 mg/kg in one day (see abstract, line 11).
Regarding claims 54-55, Sundell teaches human Lys-PLG which is identical to instant SEQ ID NO:6 (see page 4, “recombinant human lys-PLG”, see attached Uniprot Protein Database handout, amino acids 97-810) and natural human plasminogen.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 12, 27-29, 32-33, 49-52 and 54-55  is/are rejected under 35 U.S.C. 103 as being unpatentable over Elbi (US5304383 A, cited in newly filed IDS on 11/29/2021) in view of Kakkar (EP0307847 B1, cited previously) as evidenced by Uniprot Protein Database (Protein Accession P00747, accessed on 3/28/2022).
Elbi teaches a pharmaceutical composition comprising lys-Plasminogen for treatment of thrombosis (see claim 13) and in particular myocardial infarction (see column 7, lines 55-66) which meets the limitations of a patient that has an atherosclerosis related condition and are susceptible to a cardiovascular disease (instant claims 1-3).  Regarding claim 49, Elbi teaches use of the peptide in patients that have had myocardial infarction  (see column 7, lines 55-66).
Elbi teaches “For treatment and prophylaxis in these plasminogen-deficient patients, Lys-plasminogen may be infused in doses of from 10 to 100 U/kg 2 to 4 times a day. Lys-plasminogen, either alone or in combination with an activator, also may be used in the prophylaxis and therapy of a number of acquired diseases such as disseminated intravascular coagulation, peripheral arterial thrombosis, intracardial thrombosis, insult, myocardial infarction” (see “Applications” Column 7, lines 55-66).  
Elbi is silent to wherein (ii) the Lys-plasminogen from plasma is human origin comprising instant SEQ ID NO:14.  
However, Kakkar  teaches use of lys-plasminogen derived from human plasma for treatment of thrombosis (see paragraph 0010).   As evidenced by Uniprot protein database, Lys-plasminogen 
It would have been obvious before the effective filing date of the claimed to use human Lys-plasminogen as the lys-plasminogen of Elbi for thrombolytic therapy in humans. One of ordinary skill in the art would have been motivated to do so given that Kakkar teaches that it is suitable for the purpose of treating thrombosis in humans (see MPEP 2144.06 II and MPEP 2144.07).
Regarding claim 1, human Lys-Plg (amino acids 484-712 of human PLG) has at least 100% sequence identity to SEQ ID NO:14 as determined using the Sequence identity formula of Blast® (shared residues/amino acid number of the smaller peptides x 100).   Regarding the limitations of “lowering a serum cholesterol” in claim 1, reducing an abnormal fat deposition in a vascular wall or an internal organ (instant Claim 6), reduces the risk of an atherosclerosis related condition (claims 12); Elbi teaches treatment of a patient whom has an atherosclerosis related condition (thrombosis, myocardial infarction) with the same composition and thus, these effects would be inherently achieved.  Regarding claims 27-28, Elbi teaches administering the plasminogen in combination with an additional agent such as an anti-coagulant drug (see claims 9-13).  Regarding claim 29 Lys-Plg has at least 100% sequence identity to SEQ ID NO:2 as determined using the Sequence identity formula of Blast® (shared residues/amino acid number of the smaller peptides x 100).  Regarding claims 32-33 and 54-55, human Lys-Plg as taught by Elbi and Kakkar meets the limitations of “Lys-plasminogen” in instant claim 32 which is identical to instant SEQ ID NO:6 found in instant claim 54 and is a natural human plasminogen meeting the limitations of instant claims 33 and 55.
Regarding instant claim 50, Elbi teaches 66 mg of Lys-PLG per Kg of bodyweight (see column 3, lines 33-35).  Regarding claims 51-52, Elbi teaches infusion 2-4 times a day meeting the limitation of repeating at least once and at least daily.


Claim(s) 1-3, 6, 12, 16-17, 27-29, 32-33, 49-52 and 54-55  is/are rejected under 35 U.S.C. 103 as being unpatentable over Elbi (US5304383 A, cited in newly filed IDS on 11/29/2021) in view of Kakkar (EP0307847 B1, cited previously) as evidenced by Uniprot Protein Database (Protein Accession Claim(s) 1-3, 6, 12, 27-29, 32-33, 49-52 and 54-55  above in further view of  Sha (Faseb Journal, March 2002, Volume 16, No. 5, pp A823, reference cited in Applicant’s IDS). 
The teachings of Elbi in view of Kakkar are described in the above rejection.
Elbi additionally teaches “Patients suffering from impaired lipid metabolism, in particular those having elevated Lp(a), are characterized by severe atherosclerosis caused by a defective resorption behavior of their vessel walls. Due to its structural similarity to Lp(a), substitution with Lys-plasminogen in such patients prevents the uptake of Lp(a) into the vessel wall, attenuates the atherosclerotic process and renders it reversible” (see last paragraph).
Sha teaches Apolipoprotein A is a major risk factor for the development of cardiovascular disease including atherosclerosis.  Sha teaches that plasminogen reduces atherosclerosis in mice overexpressing Apolipoprotein A (see title).
It would have been obvious before the effective filing date of the claimed to use human Lys-plasminogen for treatment of atherosclerosis.  One of ordinary skill in the art would have been motivated to do so given that Elbi additionally teaches substitution with Lys-plasminogen in patients with increased lipoprotein A and severe atherosclerosis will reduce the uptake of Lp(a) into the vessel wall and attenuate the atherosclerotic process.  There is further motivation in light of the teachings of Sha that plasminogen reduces atherosclerosis with increased expression of apolipoprotein a (a component of lipoprotein a).  There is a reasonable expectation of success given that Elbi suggests treatment of atherosclerosis and  Sha teaches Lys-plasminogen reduced atherosclerosis
Regarding the limitations of “lowering a serum cholesterol” in claim 17, Elbi in view of Kakkar and Sha teach treatment of a patient whom has atherosclerosis with the same composition and thus, these effects would be inherently achieved.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654